ORDER
PER CURIAM.
The defendant, Kevin Thompson, appeals the judgment entered by the Circuit Court of St. Louis County following his conviction by a jury of eleven counts of second-degree statutory sodomy, in violation of section 566.064 RSMo. (2000). The trial court sentenced the defendant to consecutive seven-year terms of imprisonment on Counts I and II, a consecutive one-year term of confinement in St. Louis County on Count III, and seven-year terms of imprisonment on each of the remaining eight counts, to be served concurrently with all other counts, for a total of 15 years. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).